UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

KASSANDRA GREEN,

                            Plaintiff,

v.                                                              DECISION AND ORDER
                                                                     17-CV-1229
NANCY A. BERRYHILL, Acting
Commissioner of Social Security,

                            Defendant.


                                         INTRODUCTION

              Plaintiff Kassandra Green brings this action pursuant to the Social

Security Act (“the Act”) seeking review of the final decision of Acting Commissioner of

Social Security (the “Commissioner”), which denied her applications for supplemental

security income (“SSI”) and disability insurance benefits (“DIB”) under Title II of the Act.

Dkt. No. 1. This Court has jurisdiction over this action under 42 U.S.C. § 405 (g).



              Both parties have moved for judgment on the pleadings pursuant to

Federal Rule of Civil Procedure 12(c). Dkt. Nos. 8, 12. For the reasons that follow,

Plaintiff’s motion is GRANTED, and the Commissioner’s motion is DENIED.



                                         BACKGROUND

              On January 15, 2014, the plaintiff protectively filed applications for SSI

and DIB with the Social Security Administration (“SSA”) alleging disability since

December 27, 2013, due to back pain, a herniated and bulging disc at L5-S1, neck pain,




                                              1
brain lesion, asthma, and high blood pressure. Tr.1 181-193, 228. On April 17, 2014,

the plaintiff’s claims were denied by the SSA at the initial level. Tr. 60-61. On May 9,

2016, the plaintiff appeared with her attorney and testified before Administrative Law

Judge P.H. Jung (“the ALJ”). Tr. 30-54. During the hearing the plaintiff requested a

closed period of disability from December 27, 2013 until February 1, 2016.2 Tr. 38. On

July 18, 2016, the ALJ issued a decision finding the plaintiff was not disabled within the

meaning of the Act. Tr. 14-29. Plaintiff timely requested review of the ALJ’s decision,

which the Appeals Council denied on September 25, 2017. Tr. 8-14. Thereafter, the

plaintiff commenced this action seeking review of the Commissioner’s final decision.

Dkt. No. 1.



                                     LEGAL STANDARD

    I.     District Court Review

               “In reviewing a final decision of the SSA, this Court is limited to

determining whether the SSA’s conclusions were supported by substantial evidence in

the record and were based on a correct legal standard.” Talavera v. Astrue, 697 F.3d

145, 151 (2d Cir. 2012) (quotation marks omitted); see also 42 U.S.C. § 405(g). The

Act holds that a decision by the Commissioner is “conclusive” if it is supported by

substantial evidence. 42 U.S.C. § 405(g). “Substantial evidence means more than a

mere scintilla. It means such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009)



1References to “Tr.” are to the administrative record in this matter.
2
 The plaintiff testified that she worked after February 1, 2016, and believes she is capable of
working as of that date. Tr. 38.

                                                2
(quotation marks omitted). It is not the Court’s function to “determine de novo whether

[the claimant] is disabled.” Schaal v. Apfel, 134 F.3d 496, 501 (2d Cir. 1998) (quotation

marks omitted); see also Wagner v. Sec’y of Health & Human Servs., 906 F.2d 856, 860

(2d Cir. 1990) (holding that review of the Secretary’s decision is not de novo and that

the Secretary’s findings are conclusive if supported by substantial evidence).



   II.    Disability Determination

              An ALJ must follow a five-step process to determine whether an individual

is disabled under the Act. See Bowen v. Yuckert, 482 U.S. 137, 140-142 (1987). At

step one, the ALJ must determine whether the claimant is engaged in substantial gainful

work activity. See 20 C.F.R. § 404.1520(b). If so, the claimant is not disabled. If not,

the ALJ proceeds to step two and determines whether the claimant has an impairment,

or combination of impairments, that is “severe” within the meaning of the Act, meaning

that it imposes significant restrictions on the claimant’s ability to perform basic work

activities. 20 C.F.R. § 404.1520(c). If the claimant does not have a severe impairment

or combination of impairments, the analysis concludes with a finding of “not disabled.” If

the claimant does, the ALJ continues to step three.



              At step three, the ALJ examines whether a claimant’s impairment meets or

medically equals the criteria of a listed impairment in Appendix 1 of Subpart P of

Regulation No. 4 (the “Listings”). 20 C.F.R. § 404.1520(d). If the impairment meets or

medically equals the criteria of a Listing and meets the durational requirement (20

C.F.R. § 404.1509), the claimant is disabled. If not, the ALJ determines the claimant’s



                                              3
residual functional capacity (“RFC”), which is the ability to perform physical or mental

work activities on a sustained basis, notwithstanding limitations for collective

impairments. See 20 C.F.R. § 404.1520(e)-(f).



               The ALJ then proceeds to step four and determines whether the

claimant’s RFC permits him or her to perform the requirements of his or her past

relevant work. 20 C.F.R. § 404.1520(f). If the claimant can perform such requirements,

then he or she is not disabled. If he or she cannot, the analysis proceeds to the fifth

and final step, wherein the burden shifts to the Commissioner to demonstrate that the

claimant “retains a residual functional capacity to perform the alternative substantial

gainful work which exists in the national economy” in light of his or her age, education,

and work experience. See Rosa v. Callahan, 168 F.3d 72, 77 (2d Cir. 1999) (quotation

marks omitted); see also 20 C.F.R. § 404.1560(c).



                                         DISCUSSION

    I.     The ALJ’s Decision

               The ALJ’s decision analyzed the plaintiff’s claim for benefits under the

process described above. The ALJ found the plaintiff met insured status requirements

of the SSA through December 31, 2016. Tr. 19. At step one, the ALJ found that the

plaintiff had not engaged in substantial gainful activity since December 27, 2013.3 Id.

At step two, the ALJ found the plaintiff has the following severe impairments:

degenerative disc disease of the cervical and lumbar spine with spondylosis and


3
 Although the plaintiff worked after the alleged disability onset date, the ALJ found her work
activity did not rise to the level of substantial gainful activity. Tr. 19.

                                                4
obesity. Tr. 20. At step three, the ALJ found that these impairments, alone or in

combination, did not meet or medically equal any listings impairment. Id.



              Next, the ALJ determined that the plaintiff retained the RFC to lift or carry

twenty pounds occasionally and ten pounds frequently; stand or walk six hours in an

eight-hour workday; never climb ladders, ropes or scaffolds; occasionally climb ramps

and stairs, balance, stoop, kneel, crouch and crawl; and avoid frequent exposure to

extreme cold, wetness, vibration and hazards. Tr. 20-21. At step four, the ALJ

determined the plaintiff is unable to perform any past relevant work. Tr. 24. At step

five, the ALJ relied on the VE’s testimony and found that the plaintiff can perform other

work that exists in significant numbers in the national economy given her RFC, age,

education, and work experience. Tr. 25. Specifically, the VE testified that the plaintiff

could work as an office helper, a marker, and a mail clerk. Id. Accordingly, the ALJ

concluded that the plaintiff was not disabled from December 27, 2013, through July 18,

2016, the date of his decision. Tr. 25-26.



    II.    Analysis

              Plaintiff argues the ALJ erred by: (1) rejecting the only medical opinion of

record from Anandaram Herle, M.D. (“Dr. Herle”) in determining the plaintiff’s physical

RFC; and (2) by improperly evaluating the plaintiff’s credibility.4 Dkt. No. 8, at 14-15.

The Commissioner contends that the ALJ’s decision is supported by substantial

evidence where the ALJ properly evaluated the medical opinion as well as the plaintiff’s


4
 Because this Court finds the ALJ erred by rejecting Dr. Herle’s opinion, warranting remand for
further proceedings, this decision does not address the plaintiff’s remaining argument.

                                               5
subjective complaints regarding her physical limitations. Dkt. No. 12 at 11. This Court

finds that remand is warranted for the reasons that follow.



              A. The ALJ’s RFC determination is not supported by substantial
                 evidence because he discounted the only medical opinion,
                 creating a gap in the record.

              In deciding a disability claim, an ALJ is tasked with “weigh[ing] all of the

evidence available to make an RFC finding that [is] consistent with the record as a

whole.” Matta v. Astrue, 508 F. App’x 53, 56 (2d Cir. 2013). Specifically, the ALJ

should consider “a claimant’s physical abilities, mental abilities, symptomatology,

including pain and other limitations which could interfere with work activities on a regular

and continuing basis.” Gross v. Astrue, No.12-CV-6207P, 2014 WL 1806779 at * 16

(W.D.N.Y. May 7, 2014) (internal citation omitted). An ALJ’s conclusion need not

“perfectly correspond with any of the opinions of medical sources cited in his decision.”

Id. Although the ALJ is free to choose between properly submitted medical opinions, he

may not substitute his own lay opinion for those of medical experts. Balsamo v. Chater,

142 F.3d 75, 81 (2d Cir. 1998). “[A]n ALJ’s RFC determination without a medical

advisor’s assessment is not supported by substantial evidence.” Williams v. Comm’r of

Soc. Sec., 366 F.Supp.3d 411, 416 (W.D.N.Y. Mar. 8, 2019) (quotation and citation

omitted).

              Dr. Herle authored a physical residual functional capacity assessment for

the plaintiff on January 24, 2014. Tr. 303-07. Other than the assessment authored by

Dr. Herle, the record contains no medical opinion evidence. Dr. Herle diagnosed the

plaintiff with cervical and lumbar spondylosis; identified bulging and degenerating discs;



                                             6
and indicated treatment including therapy and pain medication (Hydrocodone) for the

plaintiff’s neck and low back pain. Tr. 303. Dr. Herle found the plaintiff incapable of

tolerating even “low stress” jobs and opined that her experience of pain or other

symptoms would be severe enough to frequently interfere with the attention and

concentration necessary to perform even simple work tasks. Id. He opined that the

plaintiff could walk two city blocks without rest or severe pain; could sit and stand for

thirty minutes at one time, but only for less than two hours of an eight-hour workday;

would require five minute periods of walking around every 90 minutes during the

workday; would need to shift positions from sitting, standing, or walking at will with

unscheduled work breaks; and would need to elevate her legs. Tr. 304-05. He also

opined that the plaintiff would frequently be able to lift less than ten pounds,

occasionally ten pounds, and rarely twenty pounds; could occasionally look down, turn

her head left or right, look up, and hold her head in a static position; and could

occasionally twist, stoop, crouch/squat, climb ladders, and climb stairs. Tr. 304-07. Dr.

Herle concluded that the plaintiff would miss more than four days per month due to her

impairments or treatment. Tr. 307.



              In his decision, the ALJ accorded “little weight” to the portion of Dr. Herle’s

opinion indicating that the plaintiff was limited to less than sedentary work; with lifting

less than ten pounds frequently, ten pounds occasionally, and twenty pounds rarely;

and sitting, standing, or walking less than two hours in an eight-hour workday. Here,

the ALJ noted there were no treatment notes from Dr. Herle, aside from his referral to

Vikas Pilly, M.D. (“Dr. Pilly”) in March 2013 and that Dr. Herle’s opinion was not



                                              7
supported by the evidence in the record. Tr. 22, 24. Ultimately, the ALJ found the

plaintiff capable of lifting or carrying twenty pounds occasionally and ten pounds

frequently; capable of standing or walking six hours in an eight-hour workday; prohibited

from climbing ladders, ropes, or scaffolds; capable of occasional climbing of ramps and

stairs; and occasional balancing, stooping, kneeling, crouching, and crawling. Tr. 21.



              Here, the plaintiff contends that the ALJ created a gap in the record by

rejecting the only medical opinion of record concerning the plaintiff’s physical functional

capacity and then impermissibly relying on his own lay opinion to determine the plaintiff

retained the RFC to perform light work with some restrictions. Dkt. No. 8, p.9 (citing

Gross, No. 12-CV-6207P, 2014WL1806779, at *16 (W.D.N.Y. May 7, 2014); Zayas v.

Colvin, No. 15-CV-6312-FPG, 2016 WL 176959, at *5 (W.D.N.Y. May 2, 2016)). The

Commissioner contends that the ALJ did not err in rejecting Dr. Herle’s opinion where

his RFC determination is “consistent with the record as a whole” and asserts that the

plaintiff fails to acknowledge the medical and non-medical evidence that supports the

ALJ’s RFC finding. Dkt. No. 12 at 129 (citing Matta, 508 F. App’x 53, 56 (2d Cir. 2013)).



              The Commissioner’s reliance on Matta is not persuasive. In Matta, the

Second Circuit Court of Appeals held that the ALJ did not substitute his own judgment

where his RFC determination did not perfectly align with any of the four medical

opinions that he addressed in his decision because he was entitled to weigh all of the

evidence available to make an RFC finding consistent with the record as a whole. 508

Fed. Appx. 53, 56 (2d Cir. 2013). Unlike the ALJ in Matta, the ALJ in this case reviewed



                                             8
and discredited the only medical opinion in the record regarding the plaintiff’s physical

functional limitations. The Commissioner asserts that the ALJ’s decision is supported

by the record as a whole. However, the ALJ’s RFC determination conflicts with Dr.

Herle’s medical opinion and the plaintiff’s testimony. As the ALJ noted in his decision,

the plaintiff testified that she suffered from neck and back pain prior to February 2016

which allegedly prevented her from working up until that time because she was unable

to stand or sit for longer than 30 to 45 minutes. Tr. 21. The ALJ also noted the

plaintiff’s functional report where she reported that she was unable to lift, stand, or walk

for prolonged periods. Tr. 21. Here, in determining the plaintiff’s RFC, the ALJ

proceeded to evaluate the plaintiff’s objective medical test results including MRI exams,

X-rays, EMG’s, and nerve conduction studies, the results of which he found did not

support the limitations assessed by Dr. Herle. Tr. 23. This Court also notes the ALJ

misstated that there were no other treatment records from Dr. Herle aside from his

referral to Dr. Pilly. To the contrary, the record contains the plaintiff’s treatment records

with Dr. Herle from visits in November 2013, January 2014, and February 2014. Tr.

354-55, 359-60, 365-66.



               “An ALJ is not qualified to assess a claimant’s RFC on the basis of bare

medical findings, and as a result an ALJ’s determination of RFC without a medical

advisor’s assessment is not supported by substantial evidence.” Zayas, at *4 (W.D.N.Y.

May 2, 2016). Accordingly, this Court finds that ALJ’s rejection of the only medical

opinion concerning the plaintiff’s physical functional capacity, given her severe

impairments, created an evidentiary gap in the record warranting remand for further



                                              9
proceedings. See Rosa, 168 F.3d at 82-83 (“Where there are gaps in the administrative

record or the ALJ has applied an improper legal standard, we have, on numerous

occasions, remanded to the [Commissioner] for further development of the evidence.”)

(internal quotation marks omitted). On remand, the Commissioner is directed to obtain a

medical opinion regarding the plaintiff’s physical functional capacity from a treating or

consultative source, or to have a medical expert testify at the hearing.



                                      CONCLUSION

              For the reasons stated above, Plaintiff’s Motion for Judgment on the

Pleadings (Dkt. No. 8) is GRANTED and Defendant’s Motion (Dkt. No. 12) is DENIED,

and this matter is REMANDED to the Commissioner for further administrative

proceedings consistent with this opinion, pursuant to sentence four of 42 U.S.C. §

405(g). The Clerk of Court is directed to enter judgment and close this case.



DATED:        Buffalo, New York
              May 31, 2019



                                                  s/ H. Kenneth Schroeder, Jr.
                                                  H. KENNETH SCHROEDER, JR.
                                                  United States Magistrate Judge




                                             10
